Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract  lacks  proper details    It is suggested that the following be added  ------- In the device  circuitry  operates  to cause an LED  to function  in different modes  as different source materials   become depleted  as measured by sensors        In one example  the  materials may be  aerosol source and flavor source   and as  a selected one of them becomes depleted the LED will function in one mode and  in the case that both have  fallen below a threshold the LED will  function in a different mode          The different modes may involve  different light emission colors  and different time periods of activation  -------- The suggested  addition may be modified as believed necessary by applicant 
The following is an examiner’s statement of reasons for allowance:  For  each  of  claims  1  19  20  the .use of an inhaler device with an LED the function in first and second modes  in the  manner recited  is not taught or fairly suggested by the prior art 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.     SPE   TC  Patel  571  272   2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/Primary Examiner, Art Unit 2832